Citation Nr: 0832987	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-30 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for adenocarcinoma of the prostate, status post 
laparoscopic robotic-assisted prostatectomy.

2.  Entitlement to an initial compensable disability rating 
for erectile dysfunction.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Throughout the entire time on appeal, the veteran's 
prostate disability has been manifested by urinary frequency, 
with a daytime voiding interval of between one and two hours 
and waking to void four times per night, and urinary leakage 
requiring the use of absorbent pads that must be changed less 
two times per day. 

2.  Throughout the entire time on appeal, the veteran's 
erectile dysfunction has been manifested by loss of erectile 
power; erectile deformity has not been shown. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for adenocarcinoma of the prostate, status post 
laparoscopic robotic-assisted prostatectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.20, 4.115b, Diagnostic Code (DC) 7528 
(2007).

2.  The criteria for an initial compensable disability rating 
for erectile dysfunction have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002);  
38 C.F.R. §§ 3.102, 3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.20, 4.115b, DC 7599-7522.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

As the veteran has perfected an appeal as to the assignment 
of initial ratings following the initial award of service 
connection for a prostate disability and for erectile 
dysfunction, the Board must evaluate all the evidence of 
record reflecting the severity of the veteran's disability 
from the date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).   This could 
result in staged ratings, i.e. separate ratings for different 
time periods.  Id.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

Adenocarcinoma of the Prostate, Status Post Prostatectomy

The provisions of DC 7528 provide that, if there has been no 
local reoccurrence or metastasis, the residuals of malignant 
neoplasms of the genitourinary system, which include 
adenocarcinoma of the prostate, should be rated based on 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  

Hence, as the medical evidence of record shows that there has 
been no local reoccurrence or metastasis of the cancer, the 
veteran's service-connected disability must be rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant. 
 
Turning first to voiding dysfunction, the regulations provide 
three subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  See 38 C.F.R. § 4.115a (2007).  In order 
to obtain a disability rating in excess of 20 percent for a 
voiding disability, the evidence must show:

*	Urinary retention requiring intermittent or continuous 
catheterization (30 percent for obstructed voiding);
*	Urinary tract infection manifested by recurrent 
symptomatic infection requiring drainage, frequent 
hospitalization, and/or continuous intensive management 
(30 percent for urinary tract infection);
*	Urinary frequency manifested by a daytime voiding 
interval less than one hour, or awakening to void five 
or more times per night (40 percent for urinary 
frequency); or
*	Continual urine leakage, post surgical urinary 
diversion, urinary; or incontinence, or stress 
incontinence requiring the wearing of absorbent 
materials that must be changed two to four times per 
day (40 percent for voiding dysfunction).

After reviewing the evidence of record, the Board finds that 
the criteria for a disability rating in excess of 20 percent 
have not been met.  

First, the evidence does not demonstrate either urinary 
retention or recurrent symptomatic urinary tract infections.  
According to the May 2007 VA examination, the physician noted 
a negative history for urinary retention, urinary tract 
stones, and recurrent urinary tract infections.  Thus, the 
Board finds that a 30 percent disability rating pursuant to 
voiding dysfunction is not warranted under either of these 
provisions.

Moreover, the evidence does not demonstrate urinary frequency 
manifested by a daytime voiding interval less than one hour, 
or awakening to void five or more times per night.  During 
the May 2007 examination, the physician reported a daytime 
voiding interval of between one to two hours and of voiding 
four times a night.  These findings are also supported by the 
veteran's statement in August 2007, which described a daytime 
voiding interval of one to two hours and nocturia four times 
per night.  Thus, a 40 percent for urinary frequency is not 
warranted.  

Next, the Board finds that continual urine leakage or stress 
incontinence requiring the wearing of absorbent materials 
that must be changed two to four times per day has not been 
shown.  According to the May 2007 VA examination, the 
physician expressly stated that the veteran's urinary leakage 
required the wearing of absorbent material that must be 
changed less than two times per day.  

The Board acknowledges the veteran's statements in June 2007 
and August 2007 purporting that he is required wear absorbent 
material two times each day.  The Board recognizes that he is 
competent to report the symptomatology he experienced as it 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the Board notes that the "wearing 
of absorbent materials" two times per day does not meet the 
express criteria for a 40 percent rating pursuant to  38 
C.F.R. 4.115a, which specifically contemplates the "wearing 
of absorbent materials which must be changed" two times per 
day.  38 C.F.R. 4.115a (emphasis added).

Moreover, even if the veteran intended to convey in his June 
2007 and August 2007 statements that he was required to 
change absorbent materials twice a day, not just merely wear 
absorbent materials twice a day, the Board finds the clinical 
findings of the May 2007 VA examination to be more probative 
than the statements made by the veteran to VA for 
compensation purposes.   

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright, 2 Vet. App. at 
25 (holding that interest in the outcome of a proceeding may 
affect the credibility of testimony). 
 
Because the weight of the evidence demonstrates that the 
veteran experienced stress incontinence requiring the wearing 
of absorbent materials that must be changed less than two 
times per day, the Board finds that a disability rating in 
excess of 20 percent is not warranted pursuant to the 
applicable rating criteria for voiding dysfunction.  

Further, as noted above, as the medical evidence shows that 
the veteran's residuals are predominantly manifested by 
voiding dysfunction, a higher disability rating for renal 
dysfunction is not warranted.  Specifically, the medical 
evidence does not show renal dysfunction manifested by 
albumin and casts with history of acute nephritis, or, 
hypertension non-compensable under DC 7101, as required for a 
40 percent disability rating.

In the May 2007 VA examination, the physician noted that the 
veteran had a negative history for acute nephritis, renal 
dysfunction, and renal failure.  Moreover, while the examiner 
noted cardiovascular symptoms, the medical evidence does not 
show that the veteran was diagnosed with hypertensive 
vascular disease.  There were no findings of diastolic 
pressure predominately 100 or more or systolic pressure 
predominately 160 or more, or that he had a history of 
diastolic pressure predominately 200 ore more that required 
continuous medication for control pursuant to DC 7101.  Thus, 
a disability rating in excess of 20 percent for renal 
dysfunction is not warranted.
 
The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007) but finds no evidence that the veteran's 
genitourinary disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, during the period in question, the evidence 
does not demonstrate that frequent periods of 
hospitalization.  Further, there is no indication in the 
record that the veteran's prostate disability has resulted in 
any occupational impairment or that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  

In fact, in the May 2007 VA examination, the veteran 
indicated that he was unemployed prior to his prostatectomy 
because he was "unable to find work."  While the VA 
physician indicated that the veteran may have problems 
lifting and carrying things, as well as with urinary 
incontinence, the weight of the evidence does not demonstrate 
that his disability has caused marked interference with 
employment.   
 
For these reasons, the Board finds that the requirements for 
an extraschedular evaluation for his disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  Hence, referral for assignment of an 
extra-schedular evaluation is not warranted in this case.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for an initial 
disability rating in excess of 20 percent for a prostate 
disability, the Board is unable to grant the benefits sought.  
The Board finds that his symptoms remained constant 
throughout the appeal period and, as such, staged ratings are 
not warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Erectile Dysfunction

The provisions of DC 7522 provides that deformity of the 
penis with loss of erectile power is rated as 20 percent 
disabling, and the adjudicator is to review for entitlement 
to special monthly compensation under 38 C.F.R. § 3.350.  38 
C.F.R. 
§ 4.115b. Thus, two distinct criteria are required for a 
compensable rating:  loss of erectile power and deformity of 
the penis.  In every instance where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable rating are not met.  
38 C.F.R. § 4.31.

In the present case, service connection was established for 
erectile dysfunction associated with a prostate disability in 
the rating decision on appeal.  In that decision, the RO 
assigned a noncompensable evaluation under 38 C.F.R. § 
4.115b, DC 7522, effective January 10, 2007.  
 
After reviewing the record, the Board finds a compensable 
rating is not warranted.  Although the evidence demonstrates 
loss of erectile power (the May 2007 VA examination 
specifically noted erectile dysfunction), deformity of the 
penis has not been shown.  In fact, upon physical examination 
in May 2007, the VA physician reported normal findings of the 
penis.  It was also specifically noted that the veteran 
showed no peripheral edema, that perineal sensation was 
normal, and that examinations of the epididymis, spermatic 
cord, and scrotum revealed normal findings.   
 
The Board acknowledges that, in a June 2007 statement, the 
veteran contended that "some deformity" was shown with a 
weak erection.  However, the Board finds his assessment to be 
less probative than the clinical findings reported in the May 
2007 VA examination conducted by a VA urologist.  While his 
marriage certificate indicated that he was employed as a 
physician at the time he married in 1967, there is no 
evidence that he has the medical expertise equivalent to that 
of a trained urologist to assess deformities of the penis.  
Thus, the Board finds that the May 2007 report of the VA 
urologist, which showed normal findings of the penis, to be 
more probative that the veteran's claim of deformity with a 
weak erection.     

In contemplation of C.F.R. § 3.350, the Board also points out 
that the veteran has not gone wholly uncompensated for his 
erectile limitations; he was awarded special monthly 
compensation for loss of use of a creative organ effective 
January 10, 2007.

Next, as discussed above, the weight of the evidence does not 
show marked interference with employment beyond that 
contemplated by the schedule for rating disabilities or 
frequent periods of hospitalization due to erectile 
dysfunction.  Thus, the Board finds that the requirements for 
an extraschedular evaluation for his disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

In summary, as the preponderance of the evidence is against 
the veteran's claim for a compensable rating for erectile 
dysfunction, the Board is unable to grant the benefits 
sought.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Moreover, his symptoms remained constant throughout the 
appeal period and, as such, the Board finds that staged 
ratings are not warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran's claims arise from his disagreement with 
the initial evaluations for a prostate disability and for 
erectile dysfunction following the grant of service 
connection for each of these disorders.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
private and VA treatment records with the claims file, and he 
was afforded a VA examination in May 2007. Thus, the Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 



	(CONTINUED ON NEXT PAGE)




ORDER

A disability rating in excess of 20 percent for 
adenocarcinoma of the prostate, status post laparoscopic 
robotic-assisted prostatectomy is denied.

A compensable disability rating for erectile dysfunction is 
denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


